Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Applicant’s Remarks
Applicant’s arguments and remarks, filed on 6/23/2021 (hereinafter Remarks), are acknowledged, and have been fully considered.

Allowable Subject Matter
Claims 1-7, 9-15 and 17-20 renumbered 1-18 are allowed.

Reason for Allowance
The present invention is directed to a method for handling uplink bearer split configuration in multi-connectivity system.
Each independent claim identifies the uniquely distinct features, particularly:
identifying, by a mobile terminal, first UL data of a packet data convergence protocol (PDCP) layer;
transmitting, by the mobile terminal, first data of the first UL data to a primary radio link control (RLC) entity for a first time period, and
transmitting second data of the first UL data to a secondary RLC entity for a second time period;  

identifying at least one second network parameter of a second UL path associated with the secondary RLC entity for the second time period;  
irrespective of reception of an UL grant for second UL data of the PDCP layer,
determining, by the mobile terminal, a split factor for splitting the second UL data between the primary RLC entity and the secondary RLC entity based on the at least one first network parameter and the at least one second network parameter; ……… 

The closest prior art:
Bi (US 20160065439 A1) discloses a method for PDCP data to multiple RLC packets for transmission (Fig 1-14).
Wang (US 20170374579 A1) discloses a method for splitting and transmitting data in PDCP and RLC layers (Fig 1-13).
Pelletier (US 20170013565 A1) discloses a method for uplink transmission in wireless communication.

All the prior art disclose conventional method for handling uplink bearer split configuration in multi-connectivity system, either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643. The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNG LIU/           Primary Examiner, Art Unit 2473